COX, Judge
(concurring):
In order to reconcile this decision with other holdings of this Court dealing with admissibility of forensic-laboratory reports, it is necessary to discuss the interaction of the evidentiary rules with the right of an accused to confront the witnesses against him at his trial or to compel the attendance of witnesses. See S.Saltzburg, L.Schinasi, D.Schlueter, Military Rules of Evidence Manual 647, 648 (2d ed. 1986). The power to promulgate rules of evidence means, by definition, that the traditional rules may be modified. Whatever else may be said of the Military Rules of Evidence, it cannot be *396doubted that the drafters specifically intended to, and did, include “forensic laboratory reports” within the “Records of regularly conducted activity” and “Public records and reports ” exceptions to the hearsay rule. Mil.R.Evid. 803(6) and (8), Manual for Courts-Martial, United States, 1984.
Notwithstanding evidentiary rules, an accused has a constitutional right to confront the witnesses against him at trial. U.S. Const, amend. VI. This right has not been interpreted as being absolute, however. Indeed, it is said that, “where the evidence falls within a firmly rooted hearsay exception,” an inference of “[reliability ... [may be drawn] without more,” and “certain hearsay exceptions rest upon such solid foundations that admission of virtually any evidence within them comports with the ‘substance of the constitutional protection.’ ” Ohio v. Roberts, 448 U.S. 56, 66, 100 S.Ct. 2531, 2539, 65 L.Ed.2d 597 (1980). In the case of such “firmly rooted” exceptions, the availability of the declarant is immaterial. United States v. Hines, 23 M.J. 125, 128-29 n. 6 (C.M.A.1986). However, to the extent that the traditional common-law hearsay exceptions have been altered, as here, there can be no claim that the new exception is “firmly rooted.” Cf. United States v. Groves, 23 M.J. 374 (C.M. A.1987).
Out-of-court statements may also be constitutionally admitted against an accused when: (A) the declarant is unavailable; and (B) the evidence bears such “indicia of reliability” as to be a veritable substitute for the preferred face-to-face confrontation. See United States v. Hines, supra at 130, 136, 137. The laboratory results here fail the “indicia of reliability” prong since, as pointed out by Judge Sullivan, evaluating handwriting exemplars is more subjective than many other scientific tests. In addition, the Government did not establish that the expert was unavailable. Cf. Barber v. Page, 390 U.S. 719, 88 S.Ct. 1318, 20 L.Ed.2d 255 (1968).
In the area of chemical analysis of drugs, however, we have admittedly taken a more pragmatic approach to the Government’s initial duty to demonstrate the unavailability of the expert before being permitted to introduce laboratory results. In short, the fact that the witness may not be available is not a prerequisite. See, e.g., United States v. Vietor, 10 M.J. 69 (C.M.A.1980); United States v. Strangstalien, 7 M.J. 225 (C.M.A.1979). Unfortunately, the judges were not able to settle upon a common theory in these cases. I extract from them a variety of factors to explain the different approaches. First, unlike the expert’s conclusion here, the chemical identification of an unknown substance is essentially neutral and nonaccusatory. The technician is simply seeking to identify a substance, rather than to implicate a particular person. Second, as indicated, the analytical process involves little room for subjectivity. Third, experience has shown that objections to admitting laboratory results based on the technician’s absence at trial are as apt to be tactical ploys as they are to be serious efforts to confront the witness. Such tactics are designed to capitalize on the practical impediments to routinely providing chemist-witnesses throughout the worldwide court-martial jurisdiction, a logistical problem unique to the military. Fourth, the quid pro quo for the accused is that we have adopted — in the area of drug analysis — Professor Westen’s thesis that the Compulsory-Process clause subsumes the Confrontation Clause. See Westen, The Compulsory Process Clause, 73 Mich. L.Rev. 71, 183-84 (1974); United States v. Vietor, supra at 75-76 (Everett, C.J., concurring in the result). Thus, the accused who actually wants to confront the expert can — just as he can with any other witness — simply by making the minimal showing that the testimony is “relevant and necessary.” R.C.M. 703(b)(1), Manual, supra.
Handwriting analyses do not warrant this special treatment; thus, appellant was entitled to confront his accuser and permit the factfinder to make his own judgment as to the validity of the analysis. Moreover, the rules of evidence applicable to courts-martial prior to September 1, 1980, specifi*397cally recognized that even laymen could be competent to opine on the genuineness or lack thereof in handwriting. Para. 1436 (1), Manual for Courts-Martial, United States, 1969 (Revised edition). The current Military Rules of Evidence do not purport to extinguish that capability. See Mil.R.Evid. 701 and App. 22, Analysis of the Military Rules of Evidence, 1984 Manual, supra at A22-45. Therefore, I believe appellant was entitled to have the factfinder personally examine the exemplars used by the expert to form his opinion so that the factfinder would be better able to evaluate the weight that should be accorded the expert’s conclusion. Receiving evidence in the form of a laboratory report that would otherwise be subject to the rigors of cross-examination, Mil.R.Evid. 701-05, risks lending it an aura of scientific infallibility. As the expert’s opinion was by far the most significant item linking appellant to the charge, I agree that prejudice is apparent from the erroneous admission of the exhibit.